Siebecker, J.
We have examined the record and find the evidence amply sustains the findings of fact of the trial court. The trial court properly held that the acts of the city in constructing the drain and improving the highway adjacent to plaintiff’s premises did not increase the flow of the surface water onto the plaintiff’s land and did not create a nuisance.
The city had the right to improve the “Plank Road” and the streets in the city and to change the natural course of the surface water by such improvement within the limits of the highways, even though such improvement changed the flow of such water onto adjoining lands. Champion v. Crandon, 84 Wis. 405, 54 N. W. 775; Merkel v. Germantown, 120 Wis. 494, 98 N. W. 210.
By the Court. — Judgment affirmed.